     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 1 of 29




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE and KATHRYN LANE,

      Plaintiffs,

v.                                  CASE NO.: 4:20-cv-00020-MW-CAS

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES; JONATHAN
SATTER, in his official capacity as
Secretary of the Florida Department of
Management Services; UNIVERSITY OF
FLORIDA BOARD OF TRUSTEES;
MORTEZA HOSSEINI, in his official
Capacity as Chair of the University of
Florida Board of Trustees; THOMAS
KUNTZ, DAVID BRANDON, JAMES
HEAVENER, LEONARD JOHNSON,
MICHAEL MURPHY, DANIEL O’KEEFE,
RAHUL PATEL, MARSHA POWERS,
JASON ROSENBERG, ROBERT STERN,
RAY THOMAS, and ANITA ZUCKER, in
their official capacities as Members of the
University of Florida Board of Trustees;
and ANDY THOMAS, in his official capacity
as Public Defender of the Second Judicial
Circuit of Florida,

     Defendants.
__________________________________________/

                   DEFENDANT ANDY THOMAS’
             MOTION TO DIMISS PLAINTIFFS’ COMPLAINT

      Defendant Andy Thomas, in his official capacity as Public Defender of the

Second Judicial Circuit of Florida (“Mr. Thomas” or “Public Defender Defendant”)
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 2 of 29




through undersigned counsel, and pursuant to Rules 12(b)(1) and 12(b)(6), Fed. R.

Civ. P., and N.D. Fla. Loc. R. 7.1, moves this Court to dismiss Counts III and VI of

the Complaint, with prejudice.

                                     Introduction

      The Complaint must be dismissed based on several fundamental grounds.

Plaintiff Kathryn Lane (“Plaintiff” or “Ms. Lane”) brings the following counts

against the Public Defender Defendant: Count III asserts violations of Title VII; and

Count VI, brought pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth

Amendment’s Equal Protection Clause.

      Each of these counts must be dismissed with prejudice because Plaintiff has

failed to demonstrate standing. None of the alleged injuries is fairly traceable to, or

can be redressed by the Public Defender Defendant. This is because by statute, the

Florida Department of Management Services (“DMS”) has total control and

authority over the provision of health insurance for state employees, including the

Plaintiff. As such, the actions of the Public Defender Defendant are not fairly

traceable to the harm suffered by the Plaintiff, which was solely caused by the

actions of the State in determining the appropriate level of healthcare for state

employees.

      Count VI, styled as an Ex Parte Young claim for prospective injunctive relief

from a continuing violation of law against state officers, also fails because it is barred

                                         2 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 3 of 29




by sovereign immunity. The relief sought is essentially retrospective and not

prospective, and Mr. Thomas lacks the authority to actually implement the

complained-of policies. Both are factors that destroy the legal fiction that Ex Parte

Young provides in very limited cases for litigants to obtain relief from states in

federal courts in situations where such actions for relief would otherwise be barred.

      Finally, Count III must be dismissed for failure to state a claim. Title VII does

not prohibit discrimination based on gender identity, and the actions complained of

do not state an actionable claim for sex-stereotyping discrimination. While the

Public Defender Defendant is sympathetic to and has supported Ms. Lane in her

efforts to seek coverage for her requested procedure, the Public Defender Defendant

in no way discriminated against the Plaintiff, and this Court can obviously only

afford Ms. Lane remedies based on the law as it is written. The law here, Title VII,

simply does not afford Plaintiff a remedy on the facts alleged.

                                        Facts

      The following facts are taken from the Complaint and in the light most

favorable to the Plaintiff. None of the facts recited herein should be deemed an

admission on the part of the moving party that they are true. That said, the facts as

set forth herein and in the complaint, simply do not provide a basis for relief against

the Public Defender Defendant.




                                       3 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 4 of 29




      Plaintiff, Ms. Lane was born male, but identifies as female. (Doc.1, p. 29 ¶

118). Plaintiff was diagnosed with gender dysphoria at or before the alleged

constitutional and statutory violations occurred. (Doc. 1, p. 30 ¶ 122). According to

the Complaint, gender dysphoria is a medical diagnosis for the “feeling of

incongruence between one’s gender identity and one’s sex assigned at birth, and the

resulting distress caused by that incongruence. . ..” (Doc. 1 p. 8 ¶ 22). Plaintiff Lane

alleges that her treating physician recommended she receive facial feminization

surgery and deemed it medically necessary to treat her gender dysphoria. (Doc. 1 pp.

32-33 ¶¶ 134, 135).

      Plaintiff Lane is employed by the Office of the Public Defender in the Second

Judicial Circuit of Florida, which is headed by Mr. Thomas. (Doc. 1 p. 29 ¶ 114). As

a state employee, her health insurance is provided by the state of Florida through

Capital Health Plan (“CHP”). (Doc. 1 pp.12-14 ¶¶ 36, 40, 43).

      The state health plan is developed, maintained, and provided by DMS. (Doc.

1 pp. 12-13 ¶¶ 37, 38, 39). Under section VI of the health insurance plan document

outlining the coverage provided by CHP there is a “Limitations and Exclusion”

provision, which states “[t]he following services and supplies are excluded from

coverage under this Plan unless a specific exception is noted. Exceptions may be

subject to certain coverage Limitations.” (Doc. 19-1 p. 57). Section VI then goes on




                                        4 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 5 of 29




to identify 39 different categories of limitations and exclusion in the plans, one of

which is “gender reassignment or modification services supplies.” (Doc. 19-1 p. 57).

      While the Complaint does not include the CHP document (Doc. 19-1), it is

referred to extensively therein. The Eleventh Circuit has instructed that a district

court may consider extrinsic evidence in ruling on a motion to dismiss if it is (1)

central to the plaintiff's claim, and (2) its authenticity is not challenged. SFM

Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010); see

also Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267-68 (11th Cir. 2002).

Plaintiff’s Complaint is centered around the state-provided insurance plan and the

gender reassignment exclusions are also referred to repeatedly. (Doc. 1 p. 15 ¶ 50).

Obviously, the plan document is central to the complaint and its authenticity should

not be in question.

      On January 11, 2019, Plaintiff Lane’s physician sent a letter recommending

that Lane obtain facial feminization surgery. (Doc. 1 p. 33 ¶ 135). CHP denied

authorization for coverage citing to the exclusion in the state plan for gender

reassignment or modification services or supplies. (Doc. 1 p. 33 ¶ 136). Lane

appealed the denial pursuant to the plan, and CHP again denied the appeal for the

same reason, as well as for the additional reason that the procedure fell under the

exclusion for cosmetics surgeries or services. (Doc. 1 p. 33 ¶¶ 137, 138).




                                      5 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 6 of 29




      It is this denial upon which the Plaintiff premises her Complaint, but

fundamentally, Plaintiff fails to alleges any fact connecting the Public Defender

Defendant to this decision or to the establishment of the state plan.

                                      Argument 1
I.    Plaintiff Lacks Article III Standing to Sue the Public Defender Defendant.

      Both of Plaintiff’s Counts against the Public Defender Defendant must be

dismissed pursuant to Rule 12(b)(1), Fed. R. Civ. P., as this Court lacks subject

matter jurisdiction over the Plaintiff’s claims. This is because the Plaintiff cannot

establish standing to sue the Public Defender Defendant. To satisfy the constitutional

restriction of federal courts’ jurisdiction to “cases” and “controversies,” “a plaintiff

must demonstrate constitutional standing.” Bank of Am. Corp. v. City of Miami, Fla.,

137 S. Ct. 1296, 1302 (2017). “Article III standing requires Plaintiff to show an

‘injury in fact’ that is ‘fairly traceable’ to the defendant’s conduct and ‘that is likely

to be redressed by a favorable judicial decision.” Id. The party invoking federal

jurisdiction bears the burden of proving standing. Hollywood Mobile Estates Ltd. v.

Seminole Tribe of Fla., 641 F.3d 1259, 1265 (11th Cir. 2000).

      To be sure, litigants must establish standing to sue under Title VII, but the

burden under Title VII is weightier than the Article III standard. Only a “person



1
  Because this Court is surely well-versed in the standard for adjudicating a motion
to dismiss, it is omitted.
                                       6 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 7 of 29




aggrieved” may file suit under Title VII. 42 U.S.C. § 2000e–5(b), (f)(1).

Standing for those “aggrieved” under Title VII must be construed more narrowly

than the outer boundaries of Article III. Thompson v. N. Am. Stainless, LP, 562 U.S.

170, 177-78 (2011). Instead of Article III standing, the proper test to

determine standing under Title VII is the “zone of interests” test. Id. at 177. Under

this test, review must be denied “if the plaintiff's interests are so marginally related

to or inconsistent with the purposes implicit in the statute that it cannot reasonably

be assumed that Congress intended to permit the suit.” Id. (quoting Clarke v. Secs.

Indus. Assn., 479 U.S. 388, 399–400 (1987)). Moreover, the plain terms of Title VII

only make actionable instances where an employer, as defined by the statute, takes

an adverse employment action against an employee. 42 U.S.C. § 2000e—2(a).

     Here, Plaintiff’s alleged injuries are not fairly traceable to the challenged

actions of the Public Defender Defendant. In fact, the injuries are not traceable to

this Defendant at all. Moreover, a favorable decision by this Court on the Counts

subject to this motion will not result in any remedy that the Public Defender

Defendant can provide as a matter of law. Stated another way, this Court cannot

compel the Public Defender to do anything that would redress the Plaintiff’s injuries.

Thus, Plaintiff cannot establish the requisite standing to proceed against the Public

Defender Defendant warranting dismissal.




                                        7 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 8 of 29




      A.     Plaintiff’s Injuries Are Not Fairly Traceable to the Public Defender
             Defendant

      Article III standing requires “a causal connection between the injury and the

conduct complained of—the injury has to be fairly traceable to the challenged action

of the defendant, and not the result of the independent action of some third party.”

Hollywood Mobile Estates, 641 F.3d at 1265 (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992)). Here, any injury allegedly suffered by the Plaintiff via denial

of coverage for her requested procedure, is exclusively tied to the independent

actions of a third party – DMS. The Public Defender Defendant has no control over

any aspect of the health insurance provided to state employees via the CHP state

insurance plan.

      The Florida Legislature has expressly declared its intent that DMS “shall be

responsible for all aspects of the purchase of health care for state employees under

the state group health insurance plan or plans . . .” §110.123(3)(c), Fla. Stat. (2019)

(emphasis supplied). The responsibilities assigned DMS by the Legislature include

the “determination of health care benefits to be provided” and the “negotiation of

contracts for health care and health care administrative services.” Id.; see also

§110.123(5)(a), Fla. Stat. (It is the duty of the DMS to “[d]etermine the benefits to

be provided and the contributions to be required for the state group insurance

program”). Plaintiff Lane acknowledges DMS’s statutory responsibilities as to the

determination and provision of group health insurance for state employees. (Doc. 1
                                       8 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 9 of 29




¶ 37-40). To be sure, the Public Defender’s Office is a “State Agency” for purposes

of the state insurance program. §110.123(2)(i), Fla. Stat. The Plaintiff is a full-time

employee of a state agency as defined in §110.123(2)(i), Fla. Stat., and has

voluntarily elected to participate in the group insurance program offered by DMS as

an enrollee. §110.123(2)(b) & (c), Fla. Stat.

      Nowhere in the Complaint does Plaintiff allege that the Public Defender

Defendant has any role in, or authority to, implement the state health plans, establish

exclusions, solicit or choose providers, or otherwise control or influence any aspect

of the state health plans. Further, there is no allegation in the Complaint that the

Public Defender Defendant was in any way involved in the decision to deny the

Plaintiff her requested procedures. The hands of state agencies such as the Public

Defender Defendant are tied because those agencies must offer the health plans

selected by DMS, exclusions and all.

      It was solely DMS’s responsibility, both by statute and in practice, to select

and define the contours of the benefits offered under the state health plan. Because

the Public Defender Defendant had no involvement in that process, no conduct of

the Public Defender Defendant is fairly traceable to the injury alleged in the

Complaint.

      Indeed, ultimately, the “fairly traceable” element of Article III standing is

essentially a threshold showing that there is some causal connection between the

                                       9 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 10 of 29




injury and the actions of the defendants. See Allen v. Wright, 468 U.S. 737, 757

(1984) (holding that causation is a distinct requirement of standing apart from

whether requested relief might substantially remedy a threatened constitutional

injury). This case is similar to numerous cases in which the Eleventh Circuit has

found want of facts to establish the “fairly traceable” element of Article III standing

and a lack of causal connection between the conduct alleged on the part of a

defendant and the injury suffered.

      For example, in Doe v. Pryor, several plaintiffs sued the Attorney General of

Alabama to enjoin enforcement of a statute making “deviate sexual intercourse” a

criminal offense. 344 F.3d 1282, 1285–86 (11th Cir. 2003). While one plaintiff lost

a custody dispute based on the challenged statute, the Eleventh Circuit held that this

injury was not “fairly traceable” to the Attorney General because the Attorney

General played no role in that custody determination. Id. at 1285. What was lacking

in Doe is the same as what is lacking here: any connection between the defendant

and the injury. Id.; see also Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding

that injury was not fairly traceable to Secretary of the Interior, where there was no

allegation that Secretary caused any injury, in that case, a forcible eviction of a

leased property committed by the Seminole Tribe of Florida); Daogaru v. U.S.

Attorney Gen., 683 Fed. App'x 824, 825-26 (11th Cir. 2017) (dismissing federal

government defendant and finding that defendant’s conduct was not fairly traceable

                                       10 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 11 of 29




to injury in complaint challenging federal firearms law prohibiting the plaintiff from

possessing a firearm and ammunition in his home, where state law independently

prohibited plaintiff from possessing a firearm); Allen, 468 U.S. at 753

n.19, abrogated in part on other grounds by Lexmark Intern., Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014) (holding that parents lacked standing to sue

the IRS for their children's diminished ability to receive an education in a racially

integrated school because, even though this was a cognizable injury, “whatever

deficiencies exist in the opportunities for desegregated education for [plaintiffs']

children might not be traceable to IRS violations of law”).

      If the bar for the “fairly traceable” element of Article III standing is as low as

the facts of the Complaint suggest, then any denial of a benefit under the state plan

by insurance providers such as CHP, could lead to state agencies being hauled into

court to defend an action it had nothing to do with. Just as in those situations, the

decision to deny a particular claim for benefits, perhaps for cosmetic dentistry or

laser eye surgery, could lead to liability for a state agency even though it was in no

way involved in that determination.

      This simply is not the bar for standing in this Circuit. As the Eleventh Circuit

has noted, a plaintiff lacks standing to challenge a rule if an independent source

would have caused her to suffer the same injury. Swann v. Sec'y, Georgia, 668 F.3d

1285, 1288–89 (11th Cir. 2012); Charles Alan Wright, Arthur R. Miller & Edward

                                       11 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 12 of 29




H. Cooper, Federal Practice and Procedure § 3531.5 (3d ed. 2008) (“Rather than a

break in one causal chain, standing may be defeated by finding a different cause.”).

Here, you can substitute the Public Defender Defendant for any state agency, and

the result would be the same because that result is compelled by DMS and not Mr.

Thomas. Nothing is more probative of the lack of standing.

      B.      Plaintiff’s Injuries Are Not Redressable by the Public Defender
              Defendant

      For an injury to be redressable “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan, 504

U.S. at 561. “Redressability is established . . . when a favorable decision ‘would

amount to a significant increase in the likelihood that the plaintiff would obtain relief

that directly redressed the injury suffered.’” Mulhall v. UNITE HERE Local 355,

618 F.3d 1279, 1290 (11th Cir. 2010) (quoting Harrell v. Fla. Bar, 608 F.3d 1241,

1260 n.7 (11th Cir. 2010)). Courts must be able “to ascertain from the record whether

the relief requested is likely to redress the alleged injury,” Steele v. Nat'l Firearms

Act Branch, 755 F.2d 1410, 1415 (11th Cir. 1985), and if they cannot, then there is

no jurisdiction to entertain the action. See DiMaio v. Democratic Nat'l Comm., 520

F.3d 1299, 1303 (11th Cir. 2008) (dismissing complaint for lack of standing because

it did not “suggest in any way how [the] ‘injury’ could be redressed by a favorable

judgment”).



                                        12 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 13 of 29




      Plaintiff, along with her co-Plaintiff, Jami Claire, seeks, inter alia, equitable

relief in the form of permanent injunctive relief against all of the defendants to: (1)

cease enforcement of the State Plan Exclusion of coverage for “gender reassignment

or modification services and supplies”; and (2) provide benefits that cover Plaintiffs’

medically necessary gender affirming care. (Doc. 1 p. 51). Again, as DMS is the

singular controlling entity as to the determination and administration of the state

health plans as provided pursuant to Chapter 110 Fla. Stat., a favorable decision

against the Public Defender Defendant will do absolutely nothing to redress the

Plaintiff’s alleged injuries.   The Public Defender Defendant has no power or

authority to require DMS to alter the group health insurance plans already in effect.

Moreover, the Public Defender Defendant could not compel or require DMS,

notwithstanding the current plans in effect, to provide funds that cover the benefits

the Plaintiff seeks, nor does the Public Defender Defendant have any inherent

statutory authority to commit state funds for such use.

      In fact, Mr. Thomas is statutorily prohibited from doing so as the state of

Florida has exclusively made it the province and authority of DMS to control such

terms. See section I(a), supra. Accordingly, even if the Plaintiff is successful in

Counts III or VI, the harm suffered by Plaintiff cannot be redressed by the Public

Defender Defendant. As such Plaintiff lacks Article III standing to sue the Public

Defender Defendant. See Doe, 344 F.3d at 1285–86 (holding that injuries suffered

                                       13 of 29
      Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 14 of 29




by plaintiff in custody proceeding by virtue of criminal statute would not be

redressed through lawsuit against the Alabama Attorney General where injunctive

relief against the Attorney General would have done nothing to change the result the

plaintiff suffered in the state court custody proceeding and nothing that the court

could order the Attorney General refrain from doing would address the harm

suffered); Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding plaintiff could

not establish standing against Secretary of the Interior because plaintiff failed to

show how a judgment against the Secretary would redress the harm caused by a third

party).

II.   Count VI, Asserting Equal Protection Clause Violations, is Barred by the
      Doctrine of Sovereign Immunity
       Count VI, brought pursuant to Section 1983, is lodged against Mr. Thomas in

his official capacity, and alleges a deprivation of rights under the Equal Protection

Clause of the Fourteenth Amendment. This claim however is barred by the Eleventh

Amendment, and, while technically styled as an Ex Parte Young claim, that legal

fiction should not apply here.

       “Dual sovereignty is a defining feature of our Nation's constitutional

blueprint.” Sossamon v. Texas, 563 U.S. 277, 283 (2011) (citation omitted). “Upon

ratification of the Constitution, the States entered the Union ‘with their sovereignty

intact.’” Id. (citation omitted). It is a fundamental concept of Federalism that states

yield their sovereignty only with respect to matters exclusively assigned to the
                                       14 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 15 of 29




federal government. See Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 779

(1991). This concept underlies the Eleventh Amendment of the Constitution which

limits the power of federal courts to hear certain lawsuits brought against states. See

U.S. Const. amend. XI; P.R. Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506

U.S. 139, 143-46 (1993). The Eleventh Amendment provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by citizens of

another state . . ..” U.S. Const. Amend. XI.

       The Amendment has been interpreted by the Supreme Court to forbid lawsuits

brought by citizens of a state against their own state in federal courts under most

circumstances. Congress may abrogate state sovereign immunity if it has

unequivocally expressed its intent to abrogate the immunity and if it has acted

pursuant to a valid exercise of power. Seminole Tribe of Fla. v. Fla., 517 U.S. 44,

55 (1996). The doctrine of sovereign immunity has been interpreted to bar suits

against an unconsenting state brought by private parties regardless of the nature of

the relief sought. See id.; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).

       Sovereign immunity, as embodied in the Eleventh Amendment, precludes

actions brought pursuant to Section 1983 against state entities for money damages

and for injunctive relief. Indeed, state entities and state officials sued in their official

                                         15 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 16 of 29




capacities are not “persons” subject to suit under Section 1983. See Will v. Mich.

Dep't of State Police, 491 U.S. 58, 70–71 (1989). The state of Florida has not waived

its immunity to suits under Section 1983. See Gamble v. Fla. Dep't of Health &

Rehab. Servs., 779 F.2d 1509, 1513-20 (11th Cir. 1986).

      Nevertheless, the Eleventh Amendment and the doctrine of sovereign

immunity does not preclude suits against state officers in their official capacity for

prospective injunctive relief when the state officers’ alleged actions are in violation

of federal law. Ex Parte Young, 209 U.S. 123 (1908); Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). This is because such suits, including suits under Section

1983, are not treated as suits against the state itself. Will, 491 U.S. at 71 n. 10.

      The Ex Parte Young doctrine creates a legal fiction allowing a claim against

a state officer to redress continuing violations of federal law. Verizon Md. Inc. v.

Public. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002). However, only prospective

injunctive or declaratory relief may be sought against a state official under Ex Parte

Young. See Green v. Mansour, 474 U.S. 64, 68 (1985); Fla. Ass'n of Rehab.

Facilities, Inc., 225 F.3d 1208, 1219 (11th Cir. 2000). The exception does not allow

a plaintiff “to adjudicate the legality of past conduct.” Summit Med. Assocs., P.C. v.

Pryor, 180 F.3d 1326, 1337-38 (11th Cir. 1999) (“Ex parte Young requires the

allegation of an ongoing and continuous violation of federal law.”)




                                        16 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 17 of 29




      Moreover, Ex parte Young cannot “operate as an exception to ... sovereign

immunity where no defendant has any connection to the enforcement of the

challenged law at issue.” Id. at 1341. Thus, before the exception applies, the “state

officer [named as a defendant in his official capacity must have] the authority to

enforce an unconstitutional act in the name of the state.” Id.

      The Equal Protection Clause claims brought pursuant to Section 1983 against

Mr. Thomas in his official capacity must be dismissed because, while the count is

pled in a manner suggesting Plaintiff seeks only prospective declaratory and

injunctive relief to redress ongoing violations of the law, the Complaint reflects an

attempt to dress-up claims for the monetary redress of a past harm as a request for

prospective injunctive relief. Further, as state law makes clear, Mr. Thomas simply

has no influence, effect, or authority to dictate the terms of the state health plans

challenged by the Plaintiff.

      A.     The Count Against Mr. Thomas in his Official Capacity is, in Essence,
             Brought Against the State and for Retrospective Monetary Relief

      The Ex Parte Young fiction does not apply if the prospective relief sought by

a plaintiff is the functional equivalent of money damages. In those situations, where

the damages are "measured in terms of a monetary loss resulting from a past breach

of a legal duty," sovereign immunity would bar a claim even brought against state

officials in their official capacities. Edelman v. Jordan, 415 U.S. 651, 668 (1974).

“[W]hen the action is in essence one for the recovery of money from the state, the
                                       17 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 18 of 29




state is the real, substantial party in interest and is entitled to invoke its sovereign

immunity from suit even though individual officials are nominal defendants.” Ford

Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 464 (1945) (overruled on other

grounds).

      Here, while Plaintiff alleges she is seeking only prospective declaratory and

injunctive relief to redress an ongoing violation of the law on the part of Mr. Thomas,

the Complaint cannot avoid the application of the doctrine of sovereign immunity

merely through creative pleading. Contrary to the tenor of the Complaint, it is clear

the Plaintiff actually seeks a declaration that the denial of her requested procedure

and the application of the gender-identity exclusion was unlawful. This is not a case

where the Complaint pleads an ongoing violation of a federal law, or the entitlement

to prospective injunctive relief against state officials in anything but a nominal sense.

      Indeed, “cases in which that relief is intended indirectly to encourage

compliance with federal law through deterrence or simply to compensate the victim”

are not appropriate for Ex Parte Young actions. See Fla. Ass'n of Rehab. Facilities,

Inc., 225 F.3d at 1219. Ex Parte Young actions are for those situations in which the

remedies end a continuing violation of federal law and are necessary to vindicate

federal interest in securing the supremacy of the law, but not where the interest is

compensatory or deterrence. Id. at 1291-21. The instant matter is essentially an




                                        18 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 19 of 29




appeal of a past denial of claims for benefits under the plan, dressed up as a claim

for prospective injunctive relief.

      Seminole Tribe of Fla. v. Fla. Dep't of Revenue, 750 F.3d 1238 (11th Cir.

2014), is instructive. There, the Eleventh Circuit considered whether Ex Parte

Young applied where a tribe sought a declaratory judgment that it was exempt from

Florida’s fuel tax. The Eleventh Circuit found the State was the “real, substantial

party in interest” because the suit was in essence “a suit for monetary relief to be

financed by the Florida fisc.” Id. at 1244. The Court reasoned that the “relief that the

Tribe seeks is equitable in name only[,]” because, due to the structure of Florida's

tax laws, a “declaratory ruling that the Tribe is exempt from the tax would amount

to a judgment that the Tribe is entitled to a refund under Florida law” money that

necessarily would have to come from state coffers. Id. The Court noted the refund

would amount to a money judgment against Florida. Id. The Court also noted that,

even if the relief sought “could conceivably be described as prospective in

nature[,]” the relief is nothing “other than an award of damages.” Id.

      Just as in Seminole Tribe, the Plaintiff here seeks relief that is prospective and

equitable in name only. The effect of finding that the terms of the state health plan

or its application to Plaintiff is unconstitutional, is to redress a past harm suffered by

Plaintiff and require the state to expend monies to fund the procedures Plaintiff

contends were unlawfully denied. This is hardly akin to the proper cases for

                                        19 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 20 of 29




prospective injunctive relief appropriately brought against state officials in their

official capacities to cease ongoing violations federal law, for example, to require

state officials to remove a display of the Ten Commandments from a state capitol

building; Van Orden v. Perry, 545 U.S. 677 (2005); or to challenge state officials on

the constitutionality of a statute concerning school prayer, Wallace v. Jaffree, 472

U.S. 38 (1985). The distinction makes a difference, and warrants dismissal of the

Count VI as to Mr. Thomas in his official capacity. See Fla. Ass'n of Rehab.

Facilities, Inc., 225 F.3d at 1221 (“[T]he Eleventh Amendment's immunity is

triggered when a declaration or injunction effectively calls for the payment of state

funds as a form of compensation for past breaches of legal duties by state officials”)

      B.     Mr. Thomas Lacks any Authority to Enforce the State Health Plan
             Exclusion
      Just as the Public Defender Defendant cannot redress any harm suffered by

Plaintiff, he is not authorized to establish or enforce the terms of the exclusion in the

state health plans, rendering an Ex Parte Young claim inappropriately pled against

Mr. Thomas in his official capacity. Under Ex Parte Young, a litigant must bring her

case “against the state official or agency responsible for enforcing the allegedly

unconstitutional scheme.” Osterback v. Scott, 782 Fed. App'x 856, 858–59 (11th Cir.

2019) (quoting ACLU v. The Florida Bar, 999 F.2d 1486, 1490 (11th Cir. 1993).

      Indeed, unless the state officer sued in his official capacity has some

responsibility to enforce the statute or provision at issue, the "fiction" of Ex parte
                                        20 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 21 of 29




Young cannot operate. Only if a state officer has the authority to enforce an

unconstitutional act in the name of the state can the Supremacy Clause be invoked

to strip the officer of his official or representative character and subject him to the

individual consequences of his conduct. Summit Med. Assocs., P.C, 180 F.3d at 1341

(citing Ex Parte Young). Where the named defendant lacks any responsibility to

enforce the statute or scheme at issue the real party in interest is the state and the suit

remains barred by the Eleventh Amendment. Summit Med. Assocs., 180 F.3d at

1341.

        The fact of the matter is that Mr. Thomas, as the Public Defender of the

Second Judicial Circuit, employs state employees. DMS is tasked by statute with

establishing the health care plans for all state employees, exclusions and all. Mr.

Thomas is not authorized in any way to solicit bids for health insurance plans,

establish exclusions, or otherwise dictate to any state employees the contours of

healthcare coverage. That is DMS’s responsibility. Indeed, Mr. Thomas was not

involved in the decision to even deny the Plaintiff’s claims for benefits.

        Because Mr. Thomas lacks the authority to establish the state health plan or

enforce any exclusion that Plaintiff alleges caused her harm, the fiction of Ex Parte

Young simply does not hold water. See Osterback, 782 Fed. App'x at 858–59

(holding that suit against the Governor of Florida in his official capacity was barred

by sovereign immunity and not subject to Ex Parte Young exception because, while

                                        21 of 29
       Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 22 of 29




the Governor had constitutional and statutory authority to enforce the law and

oversee the executive branch, the responsibility for the enforcement of a challenged

provision rested with the Division of Administrative Hearings). The non-fiction is

that the Complaint is a suit against the state, and the challenge lodged against Mr.

Thomas in his official capacity is barred by the doctrine of sovereign immunity.

III.    Plaintiff’s Title VII Claim Against Mr. Thomas in Count III Must be Dismissed
        because Title VII’s Prohibition Against Sex Discrimination Does Not
        Encompass Discrimination Based on Gender Identity

        Plaintiff’s claims under Title VII against the Public Defender Defendant must

be dismissed because transgender status or gender identity is not a protected class

under the statute. While Plaintiff may advance the argument that discrimination

against someone based on her gender identity is ipso facto discrimination based on

sex, that argument is not supported by the plain language of Title VII’s text and is

inconsistent with the ordinary and common meaning of the term “sex” when the

statute was enacted. The argument that gender identity is encompassed within

discrimination based on sex, is also foreclosed by binding precedent in the Eleventh

Circuit.

        Since 1964, Title VII has prohibited employers from “discriminat[ing]”

against any individual with respect to employment “because of such individual’s ...

sex.” 42 U.S.C. § 2000e-2(a)(1). Title VII does not define the term “sex.” “It is a

fundamental canon of statutory construction that, unless otherwise defined, words

                                       22 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 23 of 29




will be interpreted as taking their ordinary, contemporary, common meaning.”

Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227 (2014). More specifically, courts

look at the ordinary meaning of the term at the time Congress enacted the statute.”

Perrin v. U.S., 444 U.S. 37, 42 (1979); New Prime, Inc. v. Oliveira, 586 U.S. __,

139 S. Ct. 532, 539 (2019).

      It cannot be gainsaid that at the time that Congress enacted Title VII in 1964,

that the term “sex” was not meant to encompass gender identity. Indeed, ordinary

common usage of the term sex in 1964 meant biologically male or female, based on

reproductive organs. Sex, Webster’s New World Dictionary of the American

Language (College ed. 1962) (“either of the two divisions of organisms

distinguished as male or female”); Sex, The American Heritage Dictionary of the

English Language (1st ed. 1969) (“[t]he property or quality by which organisms are

classified according to their reproductive functions”). Gender identity did not appear

in federal law until 1990 when Congress enacted the Americans with Disabilities

Act and excluded protection for “gender identity disorders.” 42 U.S.C. 12211(b)(1).

      Furthermore, while one can make the argument that a hyper-literal reading of

the prohibition, “because of sex” in Title VII would extend to situations in which

employees are treated differently because of their gender identity, this Court has

already rejected that argument. Winstead v. Lafayette Cnty. Bd. of Cnty. Com'rs, 197

F. Supp. 3d 1334, 1343-1344 (N.D. Fla. 2016). Conceivably the Plaintiff might

                                      23 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 24 of 29




argue that had her gender identity been consistent with her sex assigned at birth, her

requested procedures would not have been denied. But such an argument ignores the

fact that Title VII requires a showing that one sex is being treated differently than

the other. As pled, a transgender male is treated no differently, worse or better, than

a transgender female, rendering this construction out of step with what Title VII was

meant to prohibit—actions within the terms and conditions of employment that

disadvantage one sex as to the other. See Oncale v. Sundowner Offshore Servs., Inc.,

523 U.S. 75, 80 (1998).

      Finally, discrimination based on gender identity is not akin to sex-stereotyping

discrimination, and this is not a case where the Plaintiff has even pled facts to support

that she has been treated differently from the other sex based on a stereotypical view

of the sexes. Discrimination based on gender identity is not just another way to claim

gender-nonconformity discrimination. To hold otherwise, misreads Supreme Court

and Eleventh Circuit precedent.

      The genesis of such claims is the Supreme Court decision in Price Waterhouse

v. Hopkins. 490 U.S. 228 (1989). Crucially, Price Waterhouse did not hold that sex

stereotyping is per se unlawful, regardless of whether the reliance on stereotypes is

used to favor one sex over another. If that were the holding, then discrimination

against a transgender person is per se unlawful as well because transgender men and

women do not conform with sex stereotypes as to how they should identify

                                        24 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 25 of 29




themselves. But Price Waterhouse only makes sex-stereotyping actionable to the

extent it provides evidence of favoritism of one sex over the other. Id. at 251

(holding that sex-stereotyping is not sex discrimination per se, but is only actionable

when disparate treatment of men and women results from sex stereotypes). See also

id. ("An employer who objects to aggressiveness in women but whose positions

require this trait places women in an intolerable and impermissible catch 22: out of

a job if they behave aggressively and out of a job if they do not. Title VII lifts women

out of this bind.") (citations and quotations omitted).

      Indeed, the Eleventh Circuit expressly held as much in Evans v. Georgia

Regional Hospital, where it held that a gender non-conformity claim is not “just

another way to claim discrimination based on sexual orientation,” and clarified that

its holding in Glenn v. Brumby, was not meant to transform claims of discrimination

based on transgender status into sex stereotyping claims. 850 F.3d 1248, 1254–55

(11th Cir. 2017) (citing Glenn v. Brumby, 663 F.3d 1312, 1318–19 (11th Cir. 2011)).

As Judge Pryor clarified in his concurrence in Evans, sex stereotyping claims are

ultimately about behavior and not status. Evans, 850 F.3d at 1259 (J. Pryor,

concurring). To be sure, if the law of the Circuit was otherwise, the Eleventh Circuit

could not have reached the result it did in Bostock v. Clayton Cty. Bd. of

Commissioners, where it held that Title VII does not prohibit discrimination based

on sexual orientation. 723 Fed. App'x 964 (11th Cir. 2018), cert. granted sub nom.

                                       25 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 26 of 29




Bostock v. Clayton Cty., Ga., 139 S. Ct. 1599 (2019). The same rationale applies in

equal force to claims centered on the inherent gender non-conforming aspects of

transgender individuals.

      While it is true that Title VII has been interpreted to apply to situations that

Congress might not have contemplated when it enacted the statute, a reading of Title

VII’s prohibition of sex discrimination to include discrimination based on gender

identity, as a form of sex-stereotyping or otherwise, goes beyond the limits of the

text. Indeed, the Supreme Court in Oncale, interpreted Title VII to apply to male-

on-male sexual harassment, something not contemplated by Congress when enacting

Title VII in 1964. As the Supreme Court explained:

      [S]tatutory prohibitions often go beyond the principal evil to cover
      reasonably comparable evils, and it is ultimately the provisions of our
      laws rather than the principal concerns of our legislators by which we
      are governed. Title VII prohibits “discriminat [ion] ... because of ...
      sex” in the “terms” or “conditions” of employment. Our holding that
      this includes sexual harassment must extend to sexual harassment of
      any kind that meets the statutory requirements.

Oncale, 523 U.S. at 80. Fundamentally though, interpreting Title VII to prohibit

claims of discrimination based on gender identity or sex-stereotyping claims

centered on status rather than behavior and a showing that a stereotype resulted in

the disadvantageous treatment of someone based on sex, is not a result that inures

from the text of Title VII.




                                      26 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 27 of 29




       Indeed, a proper comparator in the instant matter is a transgender male that

is seeking a procedure otherwise covered by the exclusion. If a transgender male,

someone similarly situated to the Plaintiff in all material respects, but outside of her

protected class, was afforded better treatment than the Plaintiff, a sex discrimination

claim would be stated. To read the statute otherwise goes beyond the outer limits of

Title VII’s text even if it is ambiguous on this point. Even ambiguous statutes should

not be interpreted in a way that would have major policy implications, as

Congress "does not alter the fundamental details of a regulatory scheme in vague or

ancillary provisions—it does not, one might say, hide elephants in mouseholes."

Whitman v. Am. Trucking Ass'n, 531 U.S. 457, 468 (2001). See also, e.g., Gonzales

v. Oregon, 546 U.S. 243, 267 (2006) (same).

      Of course, the Supreme Court is set to resolve these issues this term. See R.G.

& G.R. Harris Funeral Homes, Inc. v. E.E.O.C., 139 S. Ct. 1599 (2019). The Public

Defender Defendant welcomes that decision from the Supreme Court. To be sure,

Mr. Thomas and his office actively assisted Ms. Lane in her attempts to obtain her

requested procedure. The Public Defender is sensitive to the needs of all of their

employees, including, of course, the Plaintiff.

      Nevertheless, under the Constitution, judges have the power to say what the

law is, not what it should be. The people who ratified the Constitution authorized

courts to exercise “neither force nor will but merely judgment.” The Federalist No.

                                       27 of 29
     Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 28 of 29




78, p. 465 (C. Rossiter ed. 1961) (A. Hamilton) (capitalization altered). This Court,

like all federal courts, is bound by Article III of the Constitution to interpret the law

as Congress enacted and to effectuate that law as the will of the people.

Notwithstanding the support of Mr. Thomas’ office as to his employee’s quest for

state plan benefits, which he is permitted to do in his best judgment and in response

to the people he serves, this Court is bound by the language of the text of Title VII

and precedent interpreting that text. Title VII simply does not support a cognizable

claim as pled in the Complaint, warranting dismissal.

                                      Conclusion

      For the foregoing reasons, the Public Defender Defendant requests that this

Court dismiss Count’s III and VI of the Complaint, with prejudice.




                                        28 of 29
    Case 4:20-cv-00020-MW-MAF Document 19 Filed 02/27/20 Page 29 of 29




      Respectfully submitted this 27th day of February, 2020.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER
                                      Florida Bar No. 100391
                                      E-mail: jslanker@sniffenlaw.com
                                      MICHAEL P. SPELLMAN
                                      Florida Bar No. 937975
                                      E-mail: mspellman@sniffenlaw.com
                                      MARK K. LOGAN
                                      Florida Bar No. 0494208
                                      E-mail: mlogan@sniffenlaw.com

                                      SNIFFEN & SPELLMAN, P.A.
                                      123 North Monroe Street
                                      Tallahassee, Florida 32301
                                      Telephone: (850) 205-1996
                                      Facsimile: (850) 205-3004

                                      Attorneys for the Public Defender Defendant

                      WORD COUNT CERTIFICATION

      This document complies with word limits set forth in N.D. Fla. Local Rule
7.1(F), and contains 6,642 words, which includes the headings, footnotes, and
quotations, but does not include the case style, signature block or Certificates of
Word Count and Service.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER

                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 27th day of February, 2020, a true and
correct copy of the foregoing was electronically filed in the U.S. District Court,
Northern District of Florida, using the CM/ECF system which will send a notice of
electronic filing to all counsel of record.

                                      /s/ Jeffrey D. Slanker
                                      JEFFREY D. SLANKER
                                     29 of 29
